DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are examined herein.

Election/Restrictions
Applicant's election with traverse of species election in the reply filed on 3/07/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner erroneously states that "currently no claim is generic." Claim 1 is generic to all species listed by the Examiner as being separate and distinct. Further, all listed ingredients are obvious variations of one another. All the listed ingredients are known and are common in the supplement industry. Thus, the ingredients would be considered obvious variations of one another by one in the relevant field of art. To the extent a restriction requirement is appropriate, the restriction should be made regarding a separate active ingredient per multiplicity of second components. 
The Examiner's listing of species 3 (Quantity of active ingredient) as separate and distinct invention is not applicable to the present application. There is one active ingredient (or more) per second component. 
Further, the Examiner's listing of species 4 (Type of active ingredient) as separate and distinct invention is not applicable to the present application. The multiplicity of second components results in a different combination of active ingredients. Thus, the Examiner's listing of Type of active ingredient as a separate and distinct species is not correct. 
Thus, Applicant respectfully traverses the Examiner's restriction requirement. Applicant respectfully requests the Examiner withdraw the restriction requirement. To the extent the examiner does not agree, Applicant makes the following elections.
Applicant hereby makes the following election: 
 1. Quantity of 1st components: Applicant elects (a): one. 
2. 2nd component structure: Applicant elects (c): gel. 
3. Quantity of active ingredients: One. 
4. Type of active ingredient: the Applicant elects species (a) identified by the examiner. 
Applicant notes that all claims are generic to the election made by Applicant. 
Response to Request under Rule 105: Applicant notes that the Examiner references a Rule 105 inquiry, but the Examiner has not set forth specific information requested pursuant to Rule 105 (37 CFR 1.105), but the Applicant will provide detailed information below, which overlaps the specification some, but further details the system and pre-filing searching by Applicant. If the Examiner has further inquiry, Applicant would be happy to provide further information if available. 
Applicant respectfully submits that the invention is directed to a protein drink system that is to be commercialized as follows: a base protein is provided, preferably with the base protein configured at a specific demographic. This means that the base protein has been formulated to be beneficial to a specific group. 
The second components are separately packaged from the base protein. These separate components are a series of different formulations configured for a specific activity or demographic. For example, one second component can be configured with active ingredients that are specific to a pre-anaerobic workout, such as weight lifting. Another second component can be directed to an aerobic workout, such as cycling. The second components are specifically configured and sold to be added to the base component. To give an example, A base protein is provided that is formulated on a specific group of consumer. These groups include, for example, elderly people, young people, teenagers, middle aged people, men, women, and different age categories of men and/or women. This is detailed in the specification. The protein base product is provided with a series of second components that are to be added to the base protein. 
For example, at current on the market, for example online or in a supplement store such as GNC, a consumer can purchase a protein powder directed to a specific demographic, such as women, and it is sold as a system that includes the multiplicity of second components. Thus a person having the base protein has a series of second components that the person can choose to mix with the base level component. 
While not directly on point, the Applicant's patent search revealed the documents shown in the IDS filed in the parent application to the instant application. Applicant does not believe that any of these references is in the same (analogous) field nor does applicant admit that any material to patentability. A similar principle in a different field, and applying to flavoring as opposed to active ingredients, would be the pet food patent (US 6379727) that provides for an unflavored base pet food and a multiplicity of independent packaged flavoring components to add to the pet food. In contrast, the instant invention is a base line protein with a plurality of separately packaged second components, each of which is configured for a different activity for the consumer. As stated above, this can be targeted to an anaerobic workout, for example having creatine monohydrate in the second component which is known to be in supplements formulated (or configured) for use in anaerobic workouts, or alternatively the second component could be configured for an aerobic workout, and include for example Beta-Alanine, which is known for use in supplements configured for aerobic and endurance workouts. 
At the time of the applicant's invention, there were a lot of protein powders on the market. However, Applicant is unaware of any systems that include a base protein powder and a multiplicity of separately packaged second components that are specifically configured (i.e., marketed) to be added to base protein powder, with the second components configured for different activities. 
To the extent the Examiner continues her assertion that the claims are so broad as to cover anything in a warehouse, Applicant is specifically claiming a protein drink system. Analogously, anything "in a warehouse" or grocery store could be added to pet food to change the flavor. However, as in the pet food patent which was allowed, Applicant's invention is to a system that is specifically configured and provided with two separately packaged components-a base protein powder line and a multiplicity of separately packaged components specifically configured to be added to the base protein. This claim structure has an entirely different meaning than just finding a protein in a store and adding a scoop of a supplement to it. This means a series of separately packaged components specifically intended for use with the base protein and marketed and sold for use with the base protein. 
In light of the claim amendments presented with persuasive arguments presented above, the request for restriction is withdrawn.


Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “second components” identified as additives, however, previously the claim recites: “a prepackaged dry protein powder comprising at least one base protein”, which imparts from one to several components, and no first components are claimed, therefore it is unclear as to how the additives are second components.
Claim 1 also recites that the packaged dry protein powder is configured and formulated toward a specific demographic group; and a multiplicity of separately and independently packaged second components are configured for the physiological needs RESPONSE TO OFFICE ACTION - 2Examiner: George, Patricia Annof a consumer group regarding a pre-determined activity of said demographic group, which is unclear because it is wordy and confusing as to how the physiological needs RESPONSE TO OFFICE ACTION - 2Examiner: George, Patricia Annof a consumer group regarding a pre-determined activity of said demographic group is distinct from being formulated toward a specific demographic group, or versus the drink made from the ingredient in the system being formulated toward a specific demographic group.

Claim 1 recites the protein is dry and a powder, however, a powder is dry, therefore the matter of it being dry fails to further it being a powder.

Similarly, it is unclear as to how the claim of the protein being both configured and formulated, further limit each other.

Claim 1 recites “multiplicity of separately and independently packaged second components”, wherein it is unclear as to how being packaged “separately and independently” further limit each other. It is also unclear as to how “multiplicity” and “components” (i.e. the plural for component) further limit each other.

Claim 1 recites “at least one different active ingredient variation”, which is unclear as to how the terms “different” and “variation” further limit each other.

Claim 1 recites multiplicity of options, however both impart a variety of options, therefore it is unclear as to how they further limit each other.

Claim1 is wordy and is replete with indefinite terminology.  Please see the Claim Interpretation section, that clarifies the indefinite issues discussed herein.








Claim Interpretation
A protein supplement drink mix system, comprising: 
i) a prepackaged protein powder comprising at least one base protein; 
ii) separately packaged additives formulated for being added to the prepackaged protein powder;
wherein each of the separately packaged additives is packaged separately from the prepackaged protein powder; 
wherein each of the separately packaged additives, comprises:
the form of a powder, liquid or gel; 
at least one different active ingredient; and 
wherein the separately packaged additives provide options for being mixed individually with the prepackaged protein powder and a base liquid to provide a protein supplement drink.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over AS (2004/0186782).
AS: Schydlowsky, Andrew

Independent Claim 1
AS teaches a method of making a dietary supplement protein drink mix system (0018).

Protein
AS teaches the system comprises a prepackaged first component, comprising at least one base protein (0018-0019). 

Additives
AS teaches the system comprises a plurality of individually prepackaged second component additives, comprising at least one different active ingredient (0018, 0020, 0022, ref. clm. 26).


AS teaches the additives are separately packaged additives, formulated for being added to the prepackaged protein powder, wherein each of the separately packaged additives is packaged separately from the prepackaged protein powder (0023).

AS teaches that the first and second components are individually packaged within a single kit (i.e. overall package) (0034, Fig. 1A-1B).  

AS teaches each of the separately packaged additives, are in the form of a powder, liquid or gel (0020).

AS teaches additives, include: nutraceuticals, pharmaceuticals, nutrients, herbs, carbohydrates, electrolytes, peptides, proteins, amino acids, other ingredients that impart positive health value, and combinations thereof (0020), wherein a consumer can pick one or more additives (0025), which imparts that they comprise at least one different active ingredient.

AS teaches that said at least one active ingredient is provided to allow a user, purchaser or consumer to pick and choose (and/or purchase) which additives are desirably combinable with the first component/base (0021-0023), wherein the beverage can be configured for the needs/desires of a consumer (0025).



Providing an option to the user to pick and choose the additives desired, provides the option of selecting the additive based on physiological needs of a user/group regarding a pre- determined activity, age, and/or gender demographic of said consumer group.   
Further, the additives can be provided in individualized pre-determined portions (0026), which means that the at least nutraceuticals (e.g. vitamins, minerals), pharmaceuticals and nutrients, are configurable for the physiological needs of a consumer group regarding a pre-determined age and/or gender demographic of said consumer group.
Therefore, given the ability to pick and choose from various additives, in individualized portions (i.e. amounts), it would be reasonable for one of skill in the art to expect success in a step of configuring the additives for the physiological needs of a consumer group regarding a pre-determined age and/or gender demographic of said consumer group, therefore such a step would have been obvious. 
Furthermore, it would reasonable for one of skill in the art to expect that similar compositions having similar ingredients would be similarly customizable, as claimed.

Dependent Claims
As for claim 2, AS teaches that the first component comprises at least one protein and amino acids (0032) which indicates a plurality of first components, wherein each of said first protein components comprises different protein formulation/types comprising different protein formulations.  

As for claim 3, AS teaches that the base of the composition is customized (0025) to have muscle building proteins, peptides or amino acids (0018), which means the protein composition is configured for a demographic of users selected from the group consisting of teenaged persons, middle aged persons, and elderly persons because the genus of aged people is so such a limited group, that a teaching of use for muscle building encompasses then all, as they all have muscles.
Further, it would reasonable for one of skill in the art to expect that similar composition having similar ingredients would be similarly customizable, as claimed.

As for claim 4, As teaches the use of one or more individual flavorants allowing a user to choose at least one flavorant from the set of flavorants, wherein the flavorants are admixable to the base (0032, ref. clm. 10), which imparts a multiplicity of second components are configured to provide a first flavor mixed with said protein base RESPONSE TO OFFICE ACTION - 3Examiner: George, Patricia Annand a second flavor that is also mixed with said protein base.

As for claim 5, AS teaches that the at least one active ingredient is selected from the group consisting of vitamins and minerals (0020), including foods that include them, like carbohydrates, herbs, fruits, nuts and chocolate chips that are known to comprise some of the claimed vitamins and minerals; and also provides the use of  amino acids (0020, ref. clm.31), as claimed.  



As for claim 7, the discussion above shows that the second composition provides a series of active ingredients.  
Further, it would be reasonable to one of skill in the art to expect that similar compositions have similar intended uses/properties/capabilities, including being configured for improving the athletic capability of a user, wherein each of said different second components is configured for improving the athletic capability of a user for a different athletic activity. 
Also note that each of the references provided to discuss the active ingredients therein, provided benefits to their use, which means that they are configured to provide health improvements to the consumer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AS (2004/0186782), as applied to claims 1-5 and 7 above, further in view of Kinetica.
Kinetica: Fast, Medium and Slow Release Proteins: The Way Ahead; published online at least by Mar. 26, 2013 at: https://web.archive.org/web/20130326190216/https://www.kineticasports.com/blog/2013/03/fast-medium-slow-release-proteins-the-way-ahead/

The modified teaching above does not discuss the types of protein in the first composition, including: wherein said first component consists essentially of three different proteins, wherein a first protein comprises a fast uptake protein, wherein a second protein comprises a slow uptake protein, and wherein a third protein comprises an uptake rate between said fast uptake protein and said slow uptake protein.  



Kinetica also teaches about powdered protein base compositions, and further provides that said protein comprises:
a plurality of different protein formulations, including: three different proteins: a fast uptake protein, a slow uptake protein, and a protein with an uptake rate between said fast said slow uptake proteins, as in claim 6.
Kinetica also teaches that there are benefits to the use of each type, including: a fast digesting protein will quickly deliver amino acids to the muscle to help increase protein synthesis; a medium digesting protein, is high in biological value and rich in essential amino acids; and a slow digesting protein is able to coagulate in the stomach to form a gel, making it particularly efficient in sustained nutrient supply and slow release of amino acids into the blood stream.  See the section called: Fast, Medium & Slow Digesting Proteins, and the short article in its entirety.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of protein base compositions, as the modified teaching of AS, to include that the protein base composition comprises: a plurality of different protein formulations, including three different proteins: a fast uptake protein, a slow uptake protein, and a protein with an uptake rate between said fast said slow uptake proteins, as claimed, because Kinetica illustrates that the art finds such protein types in a single protein composition to be suitable for similar intended uses, including protein base compositions (see MPEP 2144.07); and further provides that there are benefits to the use of each type, including: a fast digesting protein will quickly deliver amino acids to the muscle to help increase protein synthesis; a medium digesting protein, is high in biological value and rich in essential amino acids; and a slow digesting protein is able to coagulate in the stomach to form a gel, making it particularly efficient in sustained nutrient supply and slow release of amino acids into the blood stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793